OFFICE   OF l?lE ATTORNEY      GENERAL   OF TEXAS

                            AUSTIN




Honorable Jamma K. Evrtta
Dl#triot Attornry
~pasas, Texas
Dear Sir:



whioh you subnil
            The county Sahool
    met on neptomber 9, 19
    whloh purportedly oon
    Comon Sohool D
    IndependentEC&
    county.     Bo ala




                                     nion of this doprrtment
                                      now efieotive aa suoh.




                       ty sohool trustees ahall hwe


     aoholaetiopopulation and fndopendmt rohool
     illstriotehating 10~s than trs huMred and iitty
     aoholaetlopopulation for the purpose of eatrb-
     liahhingand operating rural high sohoels,.pm-
     vided alao that the county sobool trust@ee mar
     amex one or more ~oiumoneohool distriots or one
nonorabls James K. Rvotts, Pegs 2


     or more Independent sohool distrlots having less
     than two hundred and fifty soholastlopopulation
     to a oom!nonaohaol dietriot having four hundred
     or more soholastiopopulation or to an indepandant
     district having two hundred and fifty  or more
     soholaetiopopulationupon the approval of the
     boerd of trustees of sash sohool dlstrlot affeotsdi
     provided that xhen one or mom oonmon sohool &IO-
     tsiots are 60 annexed to a oommon school dlutrlot
     having four hundred or more soholaatio populatIom,
     or to an IndependentdIstrIot having two hundred
     and fifty, or mars ooholastlopopulation, as the
     oaae may be, a board oi txusteer  shall be slsotad
     from the distriot at large and ahall have the man-
     agameot and oontrol of the,dIetriotas enlarged
     until the time for ths next alaotion and qualltl-
     oatione of trustsee for oommon and Indapsndsnt
     alstriots, as prarldod by Oenaral Law. . . .)I
            The oaso 0r county ward of Pohool Tntstetraet al
V. Gray et al, 42 9. W. (2&l 697 (w, Z. Ref.) dealt with tha
z$:on        of a ocmmoa?eohool dIstrIot to an fhdmpendontoohool
             The oourt In oonstrulng Artlola 29%2a, et seq., rile
the rdlibrsSIg mitiosfqtt
          wo al*otion wa6 r.quIrsd. !rheoonrent ot
     the trustow of bath dimtrlota was euffiolrnt to
     authorize the annexation by order o? the U@unfy
     Board 0r Sohool Trusteos.~
          The oaae of Barnhart v* county Board or gahool Trus-
boos oi Young Oouaty, lb8 9. W. (2d) 770, 8180 dealt with the
annaxatlon oi a o-on   sohool dlstrlst to an In4apandmt sohool
bistrlot under Artlob 29220. We quote from the opinion of
tha oouxt 86 mlowt
          aIf It oould be said that the patltion by
     the two trwteea  or tha Flint Onok Cionwa Rshool
     Diatrfot oould in aSy nay atirot ths nlIdItY Of
     the order of the oounty board In Rnneling that
     dlstriot to tha Graham ludapanbantDIstrist On
     Map 9, 1935, the dafaota wwo oured by tha validat-
     Ing Aot of the &l&h LsgIslatars,1935, Regular ges-
     ~lon, ohap. 221, p. 530 (Var%an'sAan. OIv. -3.
     art. 2e15g-7), vhhiohaot beomm sfreotive Mw 10,
      Rouorable Jasm K. Yvette, Page 3


           1935, as well also by the Aot o? the Firat Called
           Seasion, 14th Le&alature, 1935 (ohaptor t&8),
           now artiole 2806a, Vernon*s Am. Clr. St..whIah
           aot beoame l??eotIve on Ootober 17, 1935. Thea0
           validating aots ooverc0 almo6t every aonoelvable
           irregubriby,  OYOrSight,   inadvertenae,end barn+
           ,108saamlI0tion In prooeeaingsleading up to the
           ?ornation,deelgnatlon,oonsolIaetIon,and ahnax-
           atlon in.matterso? school dietriots, and, a0
           statad, we believe the aouuty board was warranted
           In aooaptlng the petition and request of the two
           trustees of the oomon 8ohool aIstrlot ailin go@
           ?aIth being the sot of the board o? trustees o?
           that dietriot, y8t these broad validating rots
           nere paeaed by the Legislatureto set all suoh
           apparent dab.atabls,derloisnoIos at rest; and we
           thlhk they:ara sui~loimntror that purpose.v
                we a0 not ?Ihd It woewary   to aO0ia0whetherthe
       annexationwas,valia 0~ otherwi88. We .klImva that even ii
   .,*.the oom?mlIdatIohwer~lnvalld, IlrtIOla~28158-25Is amply'
     : au??foiontIn Its tsrw  to vslldata the ?om&lon of the
  ~.. sohof3l~dIstrlot.Seotlone 1, 2 and 3 of hrtiele 2815-25
      xaaa as rollowat
                "Gaotlon1.: All Sohool DIst~iots,,,I&WUhg
           Common soho    rdstriote, niaepenaent sonool’ Dfs-
           trlats, OonsolId'ated  Common Soho   DIstrIots,
           ~RuralRigh Sdhool Dlstriots,all OaamtyLIne
           Rahool Distrlata, lnoluding.OountyLine Common
           Sohool Districts; Oouhty Line fndepeadentSohool
           DIetriots, County Line Consolidated!&muon Sohool
           Distiiots,cOusty.&inO~   ~OnsOlid&i86 Ina~pena~t
           Sohool Dlstriots,OoUty~Linr Rural %iIghT?ohool
           Dlstriots, and,D$strlots   formed by Coneo~datlon
           or Rurel High sohool Dlstrlota and o~utiguOus~In-
           aepenaent~Sohoo1Districts,aud all othe.~,Suhool
           Distrlote,group8 or annexationsof whol~~:'DiatrIots
           or parts o?,DIatrictsby vote o? the people roaid-
i ’        Ihg In auoh-Clstrlotsor by aotion o? Gountp Tahool
           Roar&a, whether areated by Oaneral cirr:!peoIal Law
           In this Bate, and hsretoiore laid out atidestab-
           lished or attemptad to be establishedby the propar
            o??Iaers o? any County, or by the Leglalaturb O?
Honorable Zamea K. Evetta, P%g% 4


     the State of T8X%%, findheretofore reoognized by
     either State or County suthorltieaa8 Sohool Die-
     triots, am hereby validated In all zeopeota 8%
     tfloughthey had.been duly and legally eetablished
     In the rirat instanoe. All sots of the Board% of
     Trustees In such ~Plstrictean8 all Comulaaloners*
     Oourts in ordering an eleotion ,orelaotiona, da-
     olarlng ths results or such elootions, levying,
     attempting or purporting to levy tare% rar and on
     behalf or suoh Sohool Districts, and all bond%
     iaaued and AOW outstanding,  and all bond8 horeto-
     rore v0tsa but not yet.kaaued,ana all bona aa-
     aumption tax eleotlons,‘arahereby In all things
     validated. The fact that by Yqadvertenoeor over-
     sight anr sot or the orrioer0 0r any county in
     the~oreatlonOttany Distrlot was omitted shall
     in no wise lnvalldats such Diatrlot~ 8na the ra0t
     that by inadvertenooor oversight any eet wae
     omitted by the Basrd af Trueteee of any auoh Dlr-
     triot or the Cosnale%ion%r8~ Court of any County
     in ordering an eLdotlon or eleotlons, or in de-
     claring the results   thereoi, or in levying the
     taxee ror suoh Dlatriot, or in the lssuanoe of
     the bonda ot any suah Dlstriot, %hall iA no ni%e
     invalidateany of suoh proossdings    or any bonds
     80 ieeued by auoh Dlatriots.
          *All eat% of the County Roards of Truetea%.
     of any and all Countlss in rearranging,ohanglng,
     or aubdivld5.ngeuoh Sohool Dlstrfots or lnoress-
     ing or aeoreaaing the aree tbereot, in any Fohool
     Dlstriot of any kind, or in oreating new Dlstriota
     out of part% oi existing Diatrlots or otherwiee,
     are hereby in all things validatsd.
          "sao. 2. 411 Sob001 Dlatrlote mentioned in
     thla Act are hereby authorized and eagomr%d to
     levy, a%%fw%, aAd oollsot the a%me rate or tax a%
     1% now being levied, aesesead end colleotedthem-
     IA, and heretofore authorized or attempted to,be
     authorizedby any eot, or aots or said Distriota,
     or by any Act, whether -Gmerhl or rfpecial,oi the
     Legialaturs.
          *i?80. 3. This Act shall not apply to tm~yDfs-
     triot, the organizationor oreatlon of whloh, or
Honorable JamaftIL Evatts, Pago 5


     oonsolldationor annexation of any territory in
     or to suoh Distrlot whioh 1s now lnvolr%d ln llti-
     &ion, or the validity of the organizationor
     oreatlon of whloh, or aonaolldstlonor annaxatlon
     at territory in or to suoh Dlstriota, is attaoked
     in any suit or lltlgatlonpending in any ocurt or
     competent jurladiotlonwhich has been filed hrre-
     torore or wlthln tventy (20) Bays arter the 8ft8Ot-
     lte date of thla Aot. Prcwldid furthar that thla
     A%t %hall not %pPlY to any Dlstrlot whlah nk%yhat%
     bson @atabll%hrd'oroonsolldated,and whloh ma
     later returned to lta orlglml  etetue.”

          Chief Su%tio% Our&on, apeaking     tar tha Suprome
court in ths aaaa   0r Anam90nCounty    Rowi Matrlot   no.   8 T.
Pollard, 296 S.~W. 1062, had the following to ear regarding
validatingclots:
          Tha gonaral and e%t%bli%ho#rule is, rihet
     the Legislature aould hare authorlsed in the first
     inatanoa it oan ratify, 1v at the time or ratlrl-
     oation it haa thr inltlal authority to aubhorlco."
          kid JwiOo aritt,   ~peclki~ror the Oanrari%8lon
                                                       or
Appeal% in tha ease oi Lyford IndopendontSohool Dlatrlot
at al v. WUliaar IndependentBahool Diatriot et al, )O S. W.
(Zd) 854, raid the followlag:

         Vhe validating aot ln quaatlon la not a
    apeoial but a genaral law,.and the power ot the
    Laglolatureto enaot auratire atatuter or this kind
    la no longer an open qu%atlon la thl8 at%fb.* Me
    aleo Twing t. Rhodo%, 16 8. W. (2d) 258; Tom Onan
    county Y. Moody, 289 8. WT. 3811 Brown t. Trimeott,
    In&ependantSohool Dirtflot at al, 34 S. W. (2d)
       .
          In view or the,rooMgoing authorltiea,It la tha
opinion or thie dapartment that %v%n if the oonsolldatlon
were invalid at the tlm% of the ardor of thm aouaty Sohool
Board, the oonaolid%t%ddlatrlot 1% mu, by virtue of it%
validationby Artlole 2815g-25, a legal %%hool dl%trlot.
                                           Very truly your8
                                       ATTOBBEY OBWBBAL OF TKXA?